Citation Nr: 1109194	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1973.  The Veteran's DD-214 states he served in Vietnam from September 1971 to April 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for PTSD. 

In May 2009, the Board remanded the claim for further development. 

In a March 2006 statement, the Veteran requested a hearing on his appeal.  Accordingly, the Veteran was scheduled to appear for a hearing on December 2, 2009.  In a November 2009 correspondence, the Veteran's representative indicated that the Veteran stated that he wished to withdraw his request for a hearing.  The Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 (2010).

In a May 2010 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a November 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Board's decision was vacated and the claim was remanded to the Board.

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of various combat-related, in-service stressors.  Service records indicate that his military occupational specialty (MOS) was that of 11B20 light weapons infantryman.  He was awarded the following medals and campaign ribbons for his service: National Defense Service Medal, Vietnam Campaign Medal w/60 device and Vietnam Service Medal w/Bronze Service Star.  He served with the First Battalion, Fifth Brigade, 7th Calvary Division, Company A in Vietnam from September 1971 to April 1972 as a rifleman.

Among the Veteran's stressors is an incident when he was in the jungle of Vietnam setting up camp.  The company decided that because of enemy activity in the area they would call in artillery to prep the area surrounding the location.  When they made the call, they gave a location too close to where the camp was.  Each round that came in was getting closer and closer to the Veteran's tent.  

The Board notes that if the Veteran was stationed with a unit that came under enemy attack, this would strongly suggest that he was, in fact, exposed to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subject to rocket attacks during time veteran was stationed at base).

The Board notes that in a December 2009 Memorandum, a Military Records Specialist indicated that the U.S. Army Joint Services and Records Research Center (JSRRC) researched the March 1972 Daily Journals submitted by the 1st Battalion, 7th Calvary which documented that at various times during the reporting period that various elements of Company A, 1st Battalion, 7th Calvary requested artillery support.  The Daily Journals did not specifically document what the Veteran described.  

However, in view of the Veteran's statement, to particularly include his assertion that his unit called in artillery support which hit too close to the unit, the Board finds that further action in this regard is warranted as it is also possible that unit records such as histories or lessons learned could provide evidence of incoming fire.  The Veteran's presence with the unit at the time such attacks occurred would corroborate his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Accordingly, on remand, the RO should undertake necessary development to attempt to verify the Veteran's alleged stressful experience relating to his unit coming under enemy fire to specifically include through JSRRC and any other source(s), as appropriate.  Any additional action necessary for independent verification of the reported verifiable stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

Additionally, the Board notes that the evidence of record includes treatment notes from the VA Medical Center (VAMC) in Kansas City, Missouri dated from July 2004 to April 2005 that reflect diagnoses of mood disorder and major depression vs. Dysthymia.  The Board must consider entitlement to service connection for these mental health disabilities as well as for PTSD.

Given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass both claims for service connection for PTSD and for psychiatric disability other than PTSD, to include major depressive disorder.  

As the RO has not addressed the matter of service connection for psychiatric disability other than PTSD, that matter is being remanded for RO consideration of the matter, in the first instance, to avoid any prejudice to the Veteran.  Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should contact JSRRC or other appropriate source, and request unit records such as history of operations or lessons learned for the First Battalion, Fifth Brigade, 7th Calvary Division, Company A in Vietnam from September 1971 to April 1972 that in order to establish whether the reported artillery support was in response to hostile enemy activity.  Any additional action necessary for independent verification of his stressors should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken. 

3.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present psychiatric disorder as to whether there is a 50 percent or better probability the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided. 

4.  Then re-adjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


